45 F.3d 439NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jack D. BROCKSMITH, Plaintiff-Appellant,v.C.C. HORTON, II, individually and in his official capacityas Assistant Attorney General of the State of Utah;  Gary O.McKean, individually and in his official capacity as CountyAttorney of Cache County, Utah;  Ronald E. Miller,individually and in his official capacity as a CriminalInvestigator for the Utah Attorney General's Office;  JimWilliamson, individually and in his official capacity withthe Logan City Police Department of Logan, Utah, Defendants-Appellees.
No. 94-4066.
United States Court of Appeals, Tenth Circuit.
Dec. 28, 1994.

ORDER AND JUDGMENT1
Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.2


1
Plaintiff Jack D. Brocksmith, appearing pro se, appeals the district court's dismissal of his 42 U.S.C.1983 action against Defendants.  We have jurisdiction pursuant to 28 U.S.C. 1291.


2
On appeal, Plaintiff raises five points of error.  Plaintiff contends the district court erred:  (1) "when it did not consider the duty it had under the existing interstate agreements as sanctioned by the Congress of the United States;" (2) "when it extended absolute immunity to the prosecutors and dismissed the defendants Miller and Williamson;" (3) in stating that Plaintiff did not charge injury and ongoing harm at the hands of Defendants;  and (4) when it dismissed his complaint with prejudice.  Plaintiff also contends his counsel was "ineffective by his failure to make any effort for discovery, admissions, and facts which would of enhanced and sustained the complaint."3


3
We have considered Plaintiff's contentions, read the briefs of the parties, reviewed the Magistrate's Report and Recommendation, the order of the district court, and the entire record before us.  Based upon our review of the record, we find no reversible error and we affirm.4


4
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case therefore is ordered submitted without oral argument


3
 Plaintiff was appointed counsel after he filed his 42 U.S.C.1983 action.  Plaintiff's counsel withdrew from representing Plaintiff following the district court's order dismissing Plaintiff's action.  Plaintiff proceeds pro se in this appeal


4
 Defendant's "Motion to Withdraw Appeal Conditioned on Remanding to District Court for an Order to Dismiss Complaint Without Prejudice" is hereby denied